IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,158-02


EX PARTE RICHARD LEAL FERGUSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-0106-99-A(1) IN THE 92ND DISTRICT COURT
FROM HIDALGO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of theft of property
in an amount of $20,000 or more but less than $100,000, and, following the revocation of
community supervision, he was sentenced to six years' imprisonment.  He did not file a direct
appeal.
	After a review of the record, we find that Applicant's claims challenging the conviction are
without merit.  Therefore they are denied.
	Applicant has not shown that his claim that he has been denied pre-sentence jail time is
cognizable.  Ex parte Deeringer, 210 S.W.3d 616 (Tex. Crim. App. 2006).  Therefore it is dismissed.
	It is so ordered on this the 2nd  day of July, 2008.


Filed: July 2, 2008
Do not publish